Fourth Court of Appeals
                                 San Antonio, Texas
                                      September 1, 2022

                                     No. 04-22-00293-CR

                                      Jenna K. LEWIS,
                                          Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                      From the County Court at Law, Kerr County, Texas
                                 Trial Court No. CR191052
                          Honorable Susan Harris, Judge Presiding


                                       ORDER
        Appellant’s brief originally was due on August 10, 2022. Appellant has been granted one
extension until September 9, 2022. On August 31, 2022, appellant filed a motion requesting a
thirty-day extension. The motion is GRANTED. Appellant is ORDERED to file his brief no
later than October 10, 2022. Appellant is cautioned that further requests for an extension of
time will be disfavored in the absence of extenuating circumstances.




                                                   _________________________________
                                                   Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of September, 2022.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ, Clerk of Court